           Case 5:16-cv-00412-HE Document 139 Filed 06/14/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

SHERRY ELLIS, et al.,                                     )
                                                          )
                           Plaintiffs,                    )
                                                          )
vs.                                                       )             NO. CIV-16-0019-HE
                                                          )
DANIEL HOLTZCLAW, et al.,                                 )
                                                          )
                           Defendants.                    )

------------------------------------------------------------------------------------------------------------

TABATHA BARNES, et al.,                                   )
                                                          )
                           Plaintiffs,                    )
                                                          )
vs.                                                       )             NO. CIV-16-0184-HE
                                                          )
CITY OF OKLAHOMA CITY, et al.,                            )
                                                          )
                           Defendants.                    )

------------------------------------------------------------------------------------------------------------

ADAIRA GARDNER,                                           )
                                                          )
                           Plaintiff,                     )
                                                          )
vs.                                                       )             NO. CIV-16-0349-HE
                                                          )
DANIEL HOLTZCLAW, et al.,                                 )
                                                          )
                           Defendants.                    )

------------------------------------------------------------------------------------------------------------




Scheduling Order – Revised 01/2017 – Page 1
           Case 5:16-cv-00412-HE Document 139 Filed 06/14/21 Page 2 of 4




ROSETTA GRATE,                                     )
                                                   )
                        Plaintiff,                 )
                                                   )
vs.                                                )            NO. CIV-16-0412-HE
                                                   )
CITY OF OKLAHOMA CITY, et al.,                     )
                                                   )
                        Defendants.                )

                              REVISED SCHEDULING ORDER

                ☒ JURY TRIAL DEMANDED - ☐ NON-JURY TRIAL

             THE FOLLOWING DEADLINES ARE SET BY THE COURT:

1. Motions to join additional parties to be filed
   by: N/A.
                                                            *The listing of witnesses and exhibits shall
                                                            separately state those expected to be called or
2. Motions to amend pleadings to be filed by:               used and those which may be called or used if
   N/A.                                                     the need arises. Except for good cause shown,
                                                            no witness will be permitted to testify and no
3. Plaintiff(s) to file a final list of expert              exhibit will be admitted in any party’s case in
   witness(es) in chief and submit expert                   chief unless such witness or exhibit was
                                                            included in the party’s filed witness or exhibit
   reports to defendant(s) by: 0715/2021.*                  list.
   Defendant(s) to file a final list of expert
   witness(es) in chief and submit expert               6. Discovery to          be     completed       by:
   reports to plaintiff(s) by: 08/01/2021.*                09/01/2021.

4. Plaintiff(s) to file a final list of witnesses       7. All dispositive and Daubert motions to
   together with addresses and brief summary               be filed by: 09/15/2021.
   of expected testimony where a witness has
   not already been deposed by: 08/01/2021.*                    If the deadline for dispositive motions
   Defendant(s) to file a final list of witnesses           and Daubert motions precedes the
   (as described above): 08/15/2021.*                       discovery deadline, the parties are
                                                            expected to conduct any discovery
5. Plaintiff(s) to file a final exhibit list by:            necessary for such motions in advance of
   08/01/2021.* Defendant(s) to file objections             the motion deadline.
   to plaintiff(s) final exhibit list, under Fed. R.
   Civ. P. 26(a)(3)(B) by: 08/15/2021.                 8.   Trial Docket: DECEMBER, 2021.**

      Defendant(s) to file a final exhibit list and    **Trial dockets generally begin the second
      any exhibits not previously submitted by:        Tuesday of each month. However, this
      09/01/2021.* Plaintiff(s) to file objections     practice varies, particularly during
      to defendant(s) final exhibit list, under Fed.   holidays. The setting or sequence of trials
      R. Civ. P. 26(a)(3)(B) by: 09/15/2021.

Scheduling Order – Revised 01/2017 – Page 2
          Case 5:16-cv-00412-HE Document 139 Filed 06/14/21 Page 3 of 4




   in both criminal and civil cases is ordinarily       14. Proposed findings and conclusions of law
   determined at docket call.                               are to be filed not later than:
                                                                         .***

The interval between the dispositive motion             ***In addition to filing, the parties are
deadline (¶ 7) and the trial docket (¶ 8) is            encouraged, but not required, to submit
relatively inflexible. An extension of time to file     their proposed jury instructions or
or respond to a motion for summary judgment             findings of fact and conclusions of law in
will likely affect the trial setting.                   Microsoft Word format to the Clerk via
                                                        the court’s designated mail box: heaton-
9. Designations of deposition testimony to be           orders@okwd.uscourts.gov.
   used at trial to be filed by:   11/15/2021.
   Objections and counter designations to be            15. Responses to motions in limine shall be
   filed by: 11/25/2021.                                    filed within fourteen (14) days. Any
                                                            objection or response to the trial
10. Motions in       limine   to   be    filed   by:        submissions referenced in 11, 12, 13, or
    11/15/2021.                                             14 shall be filed within seven (7) days.

11. Requested voir dire to be filed by:                 16. The Final Pretrial Report, approved by all
    11/15/2021.                                             counsel, and in full compliance with
                                                            Local Rules (See Appendix IV), together
12. Trial briefs (optional unless otherwise                 with a proposed order approving the
    ordered) to be filed by: 11/15/2021.                    report, to be submitted to the court by:
    13. Requested jury instructions to be filed on          11/15/2021.
        or before: 11/15/2021.



17. This case is referred to ADR:

     ☐      by agreement of the parties, with the approval of the Court:
            ☐       by Order of the Court:
                    ☐       Mediation
                    ☐       Judicial Settlement Conference
                    ☐       Other:                                                                      .

    If the case is referred to mediation, the process shall be completed and a report filed with the
court by the parties, stating whether the case settled, not later than                              .

18. Notwithstanding LCvR16(a), this case will not be automatically set for judicial settlement
conference. The court will, however, ordinarily order such a conference if the parties file a joint
motion requesting same within 7 days after the trial docket is published. The motion shall provide
reasons justifying the commitment of court resources to the settlement process and shall describe
the efforts of the parties to effect an agreed resolution of the case by direct discussions or otherwise.
The court may order such a conference upon the motion of a single party filed within that time
period, but any such motion must make a particularly strong showing of the need for a judicial

Scheduling Order – Revised 01/2017 – Page 3
          Case 5:16-cv-00412-HE Document 139 Filed 06/14/21 Page 4 of 4




conference and shall state why a joint motion has not been made.

19. ☐ The parties consent to trial by Magistrate Judge.

20. Initial disclosures pursuant to Fed. R. Civ. P. 26 have been: made ☐; are excused ☐; or
☐ shall be made not later than                                                         .

21. Other:
                                                                                              .

     Dated this 14th day of June, 2021.


                                              BY ORDER OF THE COURT
                                              CARMELITA SHINN, CLERK OF COURT


                                              By:   s/Lisa Minter
                                                    Deputy Clerk




Copies to all parties




Scheduling Order – Revised 01/2017 – Page 4
